Citation Nr: 0420417	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-29 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION


The veteran had active military service from July 1985 to 
August 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision, with which the 
veteran filed a notice of disagreement in March 2003.  As to 
the claim for service connection for PTSD, the RO issued a 
statement of the case in September 2003 and the veteran 
perfected his appeal in October 2003.  As to the claim to 
reopen a previously denied claim for service connection for a 
bilateral knee disability, the RO issued a statement of the 
case in October 2003 and the veteran perfected his appeal in 
January 2004.

As detailed below, the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for a bilateral knee disability.  The 
issue of entitlement to service connection for a bilateral 
knee disability, on the merits, is referenced in the REMAND 
portion of the decision below, as are the issues of 
entitlement to service connection for PTSD and entitlement to 
an initial rating in excess of 10 percent for irritable bowel 
syndrome.  These claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

In an April 2003 written statement, the veteran asked for a 
hearing on his claims.  This hearing was scheduled to take 
place in September 2003, but was canceled by the veteran's 
representative in a letter dated in August 2003.  

In an August 2003 letter, the veteran's representative sought 
to reopen a previously denied claim for service connection 
for numbness of the extremities.  This matter has not been 
developed or certified for appeal, and is not inextricably 
intertwined with the issues now before the Board on appeal.  
Therefore, it is referred to the RO for appropriate action. 
 


FINDINGS OF FACT

1.  By an August 1994 rating decision, the RO denied service 
connection for a bilateral knee disability, in part because 
the evidence failed to show that the veteran had a chronic 
bilateral knee disability; the veteran did not appeal this 
rating decision.

2.  Evidence received since the August 1994 rating decision 
includes a November 2002 VA outpatient record which reflects 
that the veteran was assessed as having degenerative joint 
disease of both knees.  

3.  Evidence received since the August 1994 rating it is not 
cumulative or redundant and relates to an unestablished fact 
necessary to substantiate the claim; it also raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a bilateral knee disability.  


CONCLUSION OF LAW

New and material evidence has been presented since the August 
1994 final rating decision, and the claim for service 
connection for bilateral knee disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156 (as in effect prior to August 29, 2001), 3.160(d), 
20.200, 20.302(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen (filed in March 2002) was 
submitted after the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, the 
Board is deciding this appeal under this version of the 
regulation, which reads as follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2003).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

By an October 1992 rating decision, the RO denied service 
connection for a bilateral knee disability, in part because 
the evidence failed to show that the veteran had a chronic 
bilateral knee disability.  The veteran was notified of this 
rating decision in a November 1992 letter, but he did not 
submit a timely notice of disagreement.  

By an August 1994 rating decision, the RO again considered 
entitlement to service connection for a bilateral knee 
disability, but denied the claim by simply referring to the 
October 1992 rating decision.  The veteran was notified of 
this new rating decision (which also denied two other claims 
for service connection) in a September 1994 letter, together 
with his rights regarding the appeal of an adverse decision.  
In a written statement associated with the claims file in 
September 1994, the veteran indicated that he was disagreeing 
with the August 1994 rating decision, but did not specify 
which issue or issues he wished to appeal.  In a November 
1994 letter, the RO advised the veteran that his September 
1994 written statement was not sufficiently specific, but 
further advised him that he still had one year within which 
to file a valid notice of disagreement.  The veteran did not 
respond.  Because he did not file a valid notice of 
disagreement within one year of notification of the August 
1994 rating decision, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

The veteran filed his claim to reopen in March 2002.  The 
evidence obtained in connection with the attempt to reopen 
includes a VA outpatient treatment record dated in November 
2002, which reflects that the veteran was assessed as having 
degenerative joint disease of both knees.  Because this 
record reflects that the veteran has been assessed as having 
a current bilateral knee disability, it is not cumulative or 
redundant and relates to an unestablished fact necessary to 
substantiate the claim.  Further, it raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.  

Further evidentiary development into the now-reopened claim 
for service connection for a bilateral knee disability is 
necessary, and the Board will thoroughly discuss the 
application of the duties to notify and assist in this case 
in a subsequent decision (if the RO continues to deny the 
claim following remand).  Therefore, the Board grants this 
appeal to this extent, subject to further evidentiary 
development.  

ORDER

The claim for entitlement to service connection for a 
bilateral knee disability has been reopened, and to this 
extent the appeal is granted. 


REMAND

Bilateral knee disability

At his December 1984 enlistment examination, the veteran 
denied any history of arthritis, rheumatism, or bursitis, 
bone, joint or other deformity, lameness, or "trick" or 
locked knee.  Examination of the lower extremities was 
normal.  

In October 1986, the veteran sought treatment for pain in 
both knees after bumping his knees on a vehicle he was 
attempting to camouflage.  Examination revealed bruised 
tibias on the right and left leg.  An x-ray was normal.  
Following an examination, the veteran was assessed as having 
a contusion.  The veteran was given a profile of no kneeling, 
squatting, running, or rapid directional changes.  At his 
April 1992 separation examination, the veteran complained of 
bilateral knee pain and swelling with exertion.  Examination 
of the lower extremities was normal, however.  

Beginning in 2001, the veteran has sought outpatient 
treatment for bilateral knee pain, and has, as noted above, 
been assessed as having degenerative joint disease of the 
knees.  In light of evidence of knee pain in service and of 
post-service treatment for a bilateral knee disability, a new 
VA examination is necessary for an opinion as to the 
diagnosis and etiology of any current bilateral knee 
disability.

PTSD

The veteran essentially claims that he currently has PTSD as 
a result of stressors he experienced during the Gulf War.  
Following a March 2002 VA examination, he was diagnosed as 
having PTSD following "traumatic exposure to combat" in 
Desert Storm.   

The veteran's DD Form 214 indicates that he served in the 
Southwest Asia theater of operations from January 25, 1991 to 
May 5, 1991, and was awarded (in pertinent part) a Southwest 
Asia Service Medal with two Bronze Stars and a Kuwaiti 
Liberation Medal.  The veteran was separated from active duty 
due to misconduct (commission of a serious offense), although 
the character of his discharge was "under honorable 
conditions."  

Service personnel records reflect that, during the Gulf War, 
the veteran was a combat engineer with B Company, 54th 
Engineering Battalion (B Co. 54th Engr. Bn.).  He has 
reported that when he first landed in Saudi Arabia, the King 
Fahd military airport was under a SCUD missile attack.  He 
also reported being involved in a firefight near the Al 
Jubayl area, after which he saw Iraqi bodies.  He has 
described seeing a family who had been living in the desert 
being run over.  A friend (the name of whom the veteran could 
not remember) was apparently killed by a .50 caliber bullet 
in a friendly fire incident.  He has also recounted being 
involved in the handling and disposing of the body of a 
private named "Dan Fisher," who apparently served in the 
54th Engr. Bn. and who was reportedly killed after falling 
into a "fuel pot." 

The AMC should attempt to verify these stressors with the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  Thereafter, if appropriate, a new VA PTSD 
examination should be scheduled (as detailed below).  

Irritable bowel syndrome

By a March 2003 rating decision, the RO granted service 
connection for irritable bowel syndrome and assigned an 
initial 10 percent rating for this disability.  The RO 
notified the veteran of this rating decision in a March 2003 
letter, and the veteran submitted a notice of disagreement in 
April 2003.  The RO has yet to provide the veteran with a 
statement of the case on this issue, however, and this should 
be done.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the Board remands this case for the following:

1.  Contact USASCRUR and request a copy 
of the Operations Report/Lessons Learned 
(or similar document) for B Co. 54th 
Engr. Bn, covering the period between 
January 25, 1991, to May 5, 1991, and 
copies of any available information 
regarding the death of a soldier named 
"Dan Fisher."  

2.  Once the above development is 
completed, and if and only if the 
development confirms that the veteran is 
a veteran of combat or otherwise verifies 
a stressor or stressors, schedule a new 
VA psychiatric examination to determine 
the nature of any psychiatric disorder.  
The examiner should:

a. Review the veteran's medical 
history and the information 
concerning any verified stressors.

b. Integrate previous psychiatric 
findings and diagnoses (including 
any contained in medical records 
associated with the claims file) 
with current findings to obtain a 
true picture of the veteran's 
psychiatric status.

c. Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation.

d. Make any diagnosis in accordance 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders-IV (DSM-IV). Indicate 
whether the veteran meets the 
criteria for PTSD contained in DSM- 
IV, and, if he meets the criteria, 
whether PTSD can be related to a 
verified stressor or stressors.

e. Provide a report which includes 
complete rationales for all 
conclusions reached. 

3.  Schedule a VA joint examination to 
determine the nature and etiology of any 
disability of the knees.  The claims 
folder should be reviewed prior to the 
examination.  Any tests deemed necessary 
(including x-rays) should be performed.  
The following questions should be 
answered and the rationale for any 
medical opinions given should be 
discussed in detail:

a.  Does the veteran currently have 
a current bilateral knee disability, 
to include arthritis?

b.  If the veteran currently has a 
current bilateral knee disability, 
to include arthritis, is it at least 
as likely as not (i.e., probably of 
at least 50 percent) that this 
disability first had its onset in 
service, as manifested by his in-
service knee complaints or was 
manifested to a compensable degree 
within one year of the veteran's 
discharge in August 1992?  

4.  Upon receipt, review the examination 
reports to ensure their adequacy.  If an 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision. 

5.  Thereafter, readjudicate the claims 
for service connection for a bilateral 
knee disability and PTSD.  If the claims 
remain denied, provide the veteran and 
his representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claims, including a summary of the 
evidence and discussion of all pertinent 
legal authority.  Allow an appropriate 
period for response.

6.  Concerning the claim for an initial 
rating in excess of 10 percent for 
irritable bowel syndrome, provide the 
veteran and his representative with a 
statement of the case and give them an 
opportunity to respond.  If, and only if, 
an adequate substantive appeal is timely 
submitted, this claim should be returned 
to the Board for further appellate 
consideration (after all applicable 
duties to notify and assist have been 
fulfilled). 

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of 
these claims.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



